Name: 80/276/EEC: Commission Decision of 14 February 1980 authorizing the Italian Republic not to apply Community treatment to woven fabrics of cotton, falling within heading No 55.09 of the Common Customs Tariff (category 2), originating in Romania and in free circulation in the other Member States (Only the Italian text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1980-03-12

 Avis juridique important|31980D027680/276/EEC: Commission Decision of 14 February 1980 authorizing the Italian Republic not to apply Community treatment to woven fabrics of cotton, falling within heading No 55.09 of the Common Customs Tariff (category 2), originating in Romania and in free circulation in the other Member States (Only the Italian text is authentic) Official Journal L 066 , 12/03/1980 P. 0024****( 1 ) OJ NO L 121 , 3 . 6 . 1971 , P . 26 . COMMISSION DECISION OF 14 FEBRUARY 1980 AUTHORIZING THE ITALIAN REPUBLIC NOT TO APPLY COMMUNITY TREATMENT TO WOVEN FABRICS OF COTTON , FALLING WITHIN HEADING NO 55.09 OF THE COMMON CUSTOMS TARIFF ( CATEGORY 2 ), ORIGINATING IN ROMANIA AND IN FREE CIRCULATION IN THE OTHER MEMBER STATES ( ONLY THE ITALIAN TEXT IS AUTHENTIC ) ( 80/276/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , AND IN PARTICULAR THE FIRST PARAGRAPH OF ARTICLE 115 THEREOF , HAVING REGARD TO THE APPLICATION UNDER THE FIRST PARAGRAPH OF ARTICLE 115 OF THE TREATY , MADE ON 3 FEBRUARY 1980 BY THE ITALIAN GOVERNMENT TO THE COMMISSION OF THE EUROPEAN COMMUNITIES , FOR AUTHORIZATION NOT TO APPLY COMMUNITY TREATMENT TO WOVEN FABRICS OF COTTON , FALLING WITHIN HEADING NO 55.09 OF THE COMMON CUSTOMS TARIFF ( CATEGORY 2 ), ORIGINATING IN ROMANIA AND IN FREE CIRCULATION IN THE OTHER MEMBER STATES , WHEREAS THE IMPORTATION INTO THE COMMUNITY OF THE PRODUCTS IN QUESTION ORIGINATING IN ROMANIA IS COVERED BY AN AGREEMENT NEGOTIATED BETWEEN THE COMMUNITY AND THAT COUNTRY ; WHEREAS UNDER THAT AGREEMENT ROMANIA HAS UNDERTAKEN TO TAKE ALL NECESSARY STEPS TO LIMIT ITS EXPORTS OF THE PRODUCTS IN QUESTION TO THE COMMUNITY UP TO THE AMOUNT OF CERTAIN CEILINGS ALLOCATED AMONG THE MEMBER STATES ; WHEREAS IT WAS NOT POSSIBLE ON THAT OCCASION TO ALLOCATE THOSE CEILINGS ON THE BASIS OF THE NEEDS OF THE INDIVIDUAL MARKETS ; WHEREAS THERE ARE THEREFORE DISPARITIES EXISTING BETWEEN THE IMPORT CONDITIONS IN THE VARIOUS MEMBER STATES ; WHEREAS UNIFORMITY CAN ONLY BE ACHIEVED PROGRESSIVELY ; WHEREAS IT APPEARS FROM THE APPLICATION SUBMITTED THAT THERE ARE SERIOUS DIFFICULTIES IN THE INDUSTRIAL SECTOR CONCERNED INVOLVING A CONSIDERABLE DROP IN PRODUCTION AND EMPLOYMENT ; WHEREAS FURTHER INDIRECT IMPORTS , IN ADDITION TO THOSE ALREADY MADE OR PROPOSED , WOULD BE LIKELY TO AGGRAVATE THESE DIFFICULTIES AND TO CALL INTO QUESTION THE OBJECTIVES SOUGHT BY THE COMMERCIAL MEASURES CONCERNED ; WHEREAS IT IS NOT POSSIBLE TO SET IN MOTION RAPIDLY THE MACHINERY FOR BRINGING ABOUT THE NECESSARY COOPERATION FROM THE OTHER MEMBER STATES ; WHEREAS AUTHORIZATION SHOULD ACCORDINGLY BE GIVEN FOR THE APPLICATION OF PROTECTIVE MEASURES UNDER THE FIRST PARAGRAPH OF ARTICLE 115 , SUBJECT TO THE CONDITIONS LAID DOWN IN COMMISSION DECISION 71/202/EEC OF 12 MAY 1971 ( 1 ), AND IN PARTICULAR ARTICLE 1 THEREOF ; WHEREAS , HOWEVER , THE APPLICATION FOR A LICENCE WHICH GAVE RISE TO THE APPLICATION IN QUESTION DOES NOT NEED TO BE COVERED BY SUCH AN AUTHORIZATION IN VIEW OF THE SMALL AMOUNT INVOLVED , HAS ADOPTED THIS DECISION : ARTICLE 1 THE ITALIAN REPUBLIC IS AUTHORIZED NOT TO APPLY COMMUNITY TREATMENT TO THE PRODUCTS INDICATED BELOW , WHERE THEY ORIGINATE IN ROMANIA AND ARE IN FREE CIRCULATION IN THE OTHER MEMBER STATES , AND IN RESPECT OF WHICH APPLICATIONS FOR IMPORT LICENCES WERE LODGED AFTER 31 JANUARY 1980 : // // CCT HEADING NO // DESCRIPTION // // 55.09 // WOVEN FABRICS OF COTTON , OTHER THAN // ( NIMEXE CODES // GAUZE , TERRY FABRICS , NARROW WOVEN // 55.09-01 , 02 , 03 , 04 , 05 , 11 , 12 , 13 , 14 , 15 , 16 , 17 , 19 , 21 , 29 , // FABRICS , PILE FABRICS , CHENILLE FABRICS , // 31 , 33 , 35 , 37 , 38 , 39 , 41 , 49 , 51 , 52 , 53 , 54 , 55 , 56 , 57 , 59 , 61 , // TULLE AND OTHER NET FABRICS // 63 , 64 , 65 , 66 , 67 , 68 , 69 , 70 , 71 , 72 , 73 , 74 , 76 , 77 , 78 , 81 , 82 , // 83 , 84 , 86 , 87 , 92 , 93 , 97 ) // ( CATEGORY 2 ) // ARTICLE 2 THIS DECISION SHALL APPLY UNTIL 30 JUNE 1980 . ARTICLE 3 THIS DECISION IS ADDRESSED TO THE ITALIAN REPUBLIC . DONE AT BRUSSELS , 14 FEBRUARY 1980 . FOR THE COMMISSION FINN GUNDELACH VICE-PRESIDENT